Title: From Thomas Jefferson to George Jefferson, 25 April 1807
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                     
                            Monticello Apr. 25. 07.
                        
                        In the inclosed letter of yesterday I omitted one article. the three barrels of potatoes on board the wreck
                            were intended for planting. they will possibly be spoiled, or come too late for that object. I am told potatoes from the
                            North are always to be had in Richmond. will you then be so good as to send up a flour barrel full by the first boats? I
                            salute you affectionately.
                        
                            Th: Jefferson
                     
                        
                    